Judgment unanimously affirmed. Memorandum: On appeal from a judgment of conviction of 10 counts of first degree robbery (Penal Law §§ 20.00, 160.15 [4]), defendant raises many of the claims raised by a codefendant and already rejected by this court (People v Holmes, 126 AD2d 963). We have considered the remaining claims raised by defendant in his pro se brief and find them lacking in merit. (Appeal from judgment of Supreme Court, Monroe County, Pine, J.—robbery, first degree.) Present—Dillon, P. J., Boomer, Green, Balio and Lawton, JJ.